UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________

U.S. EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION,

                        Plaintiff,

       v.                                   1:19-CV-810
                                             (LEK/DJS)

BIRCHEZ ASSOCIATES, LLC and
ROUNDOUT PROPERTIES
MANAGEMENT, LLC

                      Defendants.
____________________________________

APPEARANCES:                           OF COUNSEL:

U.S. EQUAL EMPLOYMENT                  JUSTIN MULAIRE, ESQ.
OPPORTUNITY COMMISSION                 SEBASTIAN RICCARDI, ESQ.
Attorney for Plaintiff
33 Whitehall Street
5th Floor
New York, New York 10004-2112

U.S. EQUAL EMPLOYMENT                  KATIE NICOLE LINEHAN, ESQ.
OPPORTUNITY COMMISSION
Attorney for Plaintiff
John F. Kennedy Federal Building
Government Center
Room 475
Boston, Massachusetts 02203-0506

JACKON LEWIS P.C.                      DIANE WINDHOLZ, ESQ.
Attorney for Defendant
666 Third Avenue
New York, New York 10017

DANIEL J. STEWART
United States Magistrate Judge
                               DECISION and ORDER

       Plaintiff commenced this action on July 9, 2019 alleging that Defendants had

violated Title VII by engaging in unlawful employment practices. Dkt. No. 1.        On

August 16, 2019, Defendants filed a Motion to Stay Proceedings. Dkt. No. 12. Plaintiff

opposes the Motion.      Dkt. Nos. 15 & 16.       Defendants’ Motion seeks a stay in

proceedings “pending resolution of Charging Parties’ claims through conciliation.” Dkt.

No. 12, Defs.’ Mem. of Law at p. 7. They claim the stay is appropriate because Plaintiff

“failed to meet the statutory requirements of conciliation as a prerequisite to bringing

suit.” Id. at p. 1. For the reasons that follow, the Motion is denied.

       Title VII “imposes a duty on the EEOC to attempt conciliation of a discrimination

charge prior to filing a lawsuit.” Mach Mining, LLC v. E.E.O.C., 575 U.S. 480, 486

(2015). In particular, the statute provides that the EEOC “shall endeavor to eliminate

any alleged unlawful employment practice by informal methods of conference,

conciliation, and persuasion.” 42 U.S.C. § 2000e–5(b). Defendants maintain that the

EEOC failed to comply with this requirement and that a stay is warranted to permit that

conciliation process to now take place. Defs.’ Mem. of Law at pp. 3-7.

       This Court has significant discretion in determining whether to impose a stay.

See, e.g., Lenart v. Coach Inc., 131 F. Supp. 3d 61, 71 (S.D.N.Y. 2015). On this record,

however, Defendants have not established a basis for a stay. While “this Court may

review whether the EEOC satisfied its pre-suit statutory obligation to attempt

conciliation . . . the scope of review is ‘narrow.’” Equal Emp’t Opportunity Comm’n v.
                                            2
Atl. Capes Fisheries, Inc., 284 F. Supp. 3d 133, 134 (D. Mass. 2018) (quoting Mach

Mining, LLC v. E.E.O.C., 575 U.S. at 495). To satisfy the prerequisite, the EEOC must

do two things: 1) give the employer notice of the specific allegations being made against

it, and 2) “try to engage the employer in some form of discussion (whether written or

oral), so as to give the employer an opportunity to remedy the allegedly discriminatory

practice.” Mach Mining, LLC v. E.E.O.C., 575 U.S. at 494. “Judicial review of those

requirements (and nothing else) ensures that the Commission complies with the statute.”

Id. Having conducted what, the Supreme Court itself calls a “relatively barebones

review,” id., this Court concludes that a stay is not warranted.

         Plaintiff offers a sworn Declaration attesting to its compliance with both the

notice of charges requirement and the attempt to conciliate requirement. See generally

Dkt. No. 16, Berry Decl. In Mach Mining, the Court stated that such an affidavit would

“usually suffice to show that [the EEOC] has met the conciliation requirement.” Mach

Mining, LLC v. E.E.O.C., 575 U.S. at 494. The Berry Declaration sets forth the steps

required of the EEOC under Mach Mining. The Letters of Determination, including

conciliation proposals, were issued June 14, 2019. Berry Decl. at ¶ 15 & Ex. F. 1 The

EEOC then notified Defendants of the failure of conciliation on June 26, 2019. Id. at

Ex. G.


1
 The proposed conciliation offers were not included with the Berry Declaration. This is consistent with caselaw
holding that the details of conciliation offers “are . . . irrelevant to the scope of [a] Court’s review under Mach
Mining.” U.S. Equal Emp’t Opportunity Comm’n v. Dimensions Healthcare Sys., 188 F. Supp. 3d 517, 522 (D.
Md. 2016) (striking from the record material revealing the substance of conciliation proposals); see also Equal
Emp’t Opportunity Comm’n v. CRST Int’l, Inc., 351 F. Supp. 3d 1163, 1179 (N.D. Iowa 2018)(same).
                                                        3
         Defendants object that Plaintiff failed to satisfy the statutory conciliation

requirement for several reasons. Given the limited scope of review available to the

Court, however, none is a basis for staying this action. Defendants, for example, object

that they were given only a matter of days in which to respond to the conciliation offer.

Defs.’ Mem. of Law at pp. 5-6. Defendants also object that Plaintiff “failed to engage

in any meaningful dialogue with Defendants and unilaterally elected to end the

conciliatory process.” Defs.’ Mem. of Law at p. 6. While the facts here are somewhat

unsettling to the extent that Defendants do appear to have been given at most only a few

days to respond, see Berry Decl. at Ex. F & G, Mach Mining made clear that under “the

expansive discretion Title VII gives” it is for the EEOC “to decide how to conduct

conciliation efforts and when to end them.” Mach Mining, LLC v. E.E.O.C., 575 U.S.

at 494 (emphasis added); see also id. at 492 (“the EEOC need only ‘endeavor’ to

conciliate a claim, without having to devote a set amount of time or resources to that

project”). That decision “prohibits a court from doing ‘a deep dive into the conciliation

process’” including to examine whether the EEOC acted in good faith. Equal Emp’t

Opportunity Comm’n v. E. Columbus Host, LLC, 2016 WL 4594727, at *11 (S.D. Ohio

Sept. 2, 2016) (quoting Mach Mining, LLC v. E.E.O.C., 575 U.S. at 490); see also Equal

Emp’t Opportunity Comm’n v. W. Distrib. Co., 218 F. Supp.3d 1231, 1237 (D. Colo.

2016).

         Defendants’ brief cites a number of cases predating Mach Mining in an effort to

establish certain “good faith” obligations of Plaintiff prior to ending conciliation efforts.
                                             4
Defs.’ Mem. of Law at p. 5. Those cases offer little support to Defendants in the wake

of the Supreme Court’s decision. That decision made clear that the EEOC’s efforts to

conciliate

        need not involve any specific steps or measures; rather, the Commission may
        use in each case whatever informal means of conference, conciliation, and
        persuasion it deems appropriate. And the EEOC alone decides whether in
        the end to make an agreement or resort to litigation: The Commission may
        sue whenever unable to secure terms acceptable to the Commission.

Mach Mining, LLC v. E.E.O.C., 575 U.S. at 492 (internal quotations and citations

omitted). Defendants’ cases, injecting an obligation that the EEOC respond in “a

reasonable and flexible manner” to the employer, Defs.’ Mem. of Law at p. 5, do not

survive Mach Mining’s holding. Equal Emp’t Opportunity Comm’n v. Lawler Foods,

Inc., 2015 WL 8457816, at *3 (S.D. Tex. Dec. 4, 2015) (“Mach Mining simply leaves

no room for judicial review of the reasonableness and flexibility of the EEOC’s

conciliatory communications.”)

         Defendants also object to what they characterize as the “take-it-or-leave-it

approach to conciliation.” Defs.’ Mem of Law at pp. 3-4. This is also no basis for a

stay.     “Mach Mining holds that [a court] cannot impose additional procedural

requirements on the EEOC beyond engaging in some form of discussion, even if it is

simply the extension of a take-it-or-leave-it offer.” Equal Emp’t Opportunity Comm’n

v. Amsted Rail Co., 169 F. Supp. 3d 877, 886 (S.D. Ill. 2016).

         One procedural issue warrants comment although not specifically raised by

Defendants as an independent basis for a stay. It appears that Defendants’ corporate
                                            5
counsel did not personally receive any communication from the EEOC during the

conciliation period.   Dkt. No. 14, Friedrich Decl. at ¶¶ 1 & 3.       Mr. Friedrich’s

Declaration, however, does not affirm that he ever made the EEOC aware of his

representation. See generally Friedrich Decl. Counsel for Defendants points to the fact

that their former counsel advised EEOC to contact Mr. Friedrich, Dkt. No. 13, Windholz

Decl. at ¶ 10 & Ex. F, but consistent with EEOC policy, Plaintiff requires a written

statement of representation prior to communicating with counsel in order to comply with

regulatory confidentiality requirements. Pl.’s Mem. of Law at p. 8; 29 C.F.R. § 1601.22.

Absent evidence that Mr. Friedrich had provided any such written statement of

representation, the Court finds no basis for imposing a stay.

       Accordingly, it is

       ORDERED, that Defendants’ Motion to Stay Proceedings (Dkt. No. 12) is

DENIED.

       IT IS SO ORDERED.

Dated: March 18, 2020
       Albany, New York




                                            6
